As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Real Estate Securities Income Fund Inc. 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. JULY 31, 2010 Schedule of InvestmentsReal Estate Securities Income Fund Inc. (UNAUDITED) Number of Shares Value† ($000's omitted) Common Stocks (71.5%) Apartments (6.0%) American Campus Communities AvalonBay Communities Essex Property Trust Mid-America Apartment Communities Diversified (2.9%) Vornado Realty Trust ØØ Washington Real Estate Investment Trust Health Care (10.9%) HCP, Inc. ØØ Health Care REIT OMEGA Healthcare Investors Ventas, Inc. Home Financing (5.8%) Annaly Capital Management Starwood Property Trust Industrial (6.5%) AMB Property EastGroup Properties ProLogis Office (9.4%) Boston Properties Brandywine Realty Trust Highwoods Properties Piedmont Office Realty Trust Office - Industrial (1.9%) Liberty Property Trust Real Estate Management & Development (2.8%) Brookfield Properties Regional Malls (9.0%) CBL & Associates Properties Macerich Co. Simon Property Group Self Storage (3.3%) Sovran Self Storage Shopping Centers (7.8%) Federal Realty Investment Trust Kimco Realty Regency Centers ØØ Tanger Factory Outlet Centers Specialty (5.2%) Digital Realty Trust È Entertainment Properties Trust Total Common Stocks (Cost $140,077) Preferred Stocks (75.8%) Apartments (3.0%) Apartment Investment & Management, Ser. T Apartment Investment & Management, Ser. U Mid-America Apartment Communities, Ser. H Commercial Financing (3.9%) NorthStar Realty Finance, Ser. B Diversified (7.0%) Cousins Properties, Ser. B Lexington Corp. Properties Trust, Ser. B Health Care (14.6%) Health Care REIT, Ser. D LTC Properties, Ser. F OMEGA Healthcare Investors, Ser. D Hybrid (3.3%) iStar Financial, Ser. E È iStar Financial, Ser. G iStar Financial, Ser. I Insurance (4.5%) Hilltop Holdings, Ser. A Lodging (6.4%) Ashford Hospitality Trust, Ser. D Eagle Hospitality, Ser. A Hersha Hospitality Trust, Ser. A Hospitality Properties Trust, Ser. B Lasalle Hotel Properties, Ser. G Sunstone Hotel Investors, Ser. A Manufactured Homes (0.1%) American Land Lease, Ser. A Office (11.3%) Brandywine Realty Trust, Ser. C Brandywine Realty Trust, Ser. D CommonWealth REIT, Ser. B Corporate Office Properties Trust, Ser. H Highwoods Properties, Ser. A Parkway Properties, Ser. D SL Green Realty, Ser. C SL Green Realty, Ser. D Regional Malls (14.8%) CBL & Associates Properties, Ser. D Glimcher Realty Trust, Ser. F Glimcher Realty Trust, Ser. G Taubman Centers, Ser. G Taubman Centers, Ser. H Shopping Centers (4.2%) Cedar Shopping Centers, Ser. A Developers Diversified Realty, Ser. G Developers Diversified Realty, Ser. H Developers Diversified Realty, Ser. I Tanger Factory Outlet Centers, Ser. C Specialty (2.7%) Digital Realty Trust, Ser. A Digital Realty Trust, Ser. B Total Preferred Stocks (Cost $200,429) Short-Term Investments (3.6%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class ØØ Total Short-Term Investments (Cost $8,856) Total Investments (150.9%) (Cost $349,362) ## Liabilities, less cash, receivables and other assets [(20.1%)] @@ Liquidation Value of Auction Market Preferred Shares [(30.8%)] Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments July 31, 2010 (Unaudited) Notes to Schedule of Investments † The value of investments in equity securities and interest rate swap contracts by Neuberger Berman Real Estate Securities Income Fund Inc. (the “Fund”) is determined by Neuberger Berman Management LLC (“Management”) primarily by obtaining valuations from an independent pricing service based on the latest sale price when that price is readily available. Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. Management has developed a process to periodically review information provided by independent pricing services. If a valuation is not available from an independent pricing service or if Management has reason to believe that the valuation does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers. If such quotations are not readily available, the security is valued using methods the Board of Directors of the Fund (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Foreign security prices are furnished by independent quotation services and expressed in local currency values. Foreign security prices are currently translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of the Fund’s foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors. In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. Short-term debt securities with less than 60 days until maturity may be valued at cost, which, when combined with interest earned, is expected to approximate market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by the Fund are carried at “fair value” as defined by ASC 820. Under ASC 820, fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in determining the value of the Fund’s investments, some of which are discussed above. Significant management judgment may be necessary to estimate fair value in accordance with ASC 820. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 - quoted prices in active markets for identical investments • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of July 31, 2010: Asset Valuation Inputs (000’s omitted) Investments: Level 1 Level 2 Level 3 Total Common Stocks Apartments $ $ — $ — $ Diversified — — Health Care — — Home Financing — — Industrial — — Office — — Office - Industrial — — Real Estate Management & Development — — Regional Malls — — Self Storage — — Shopping Centers — — Specialty — — Total Common Stocks — — Preferred Stocks Apartments — Commercial Financing — — Diversified — — Health Care — Hybrid — — Insurance — — Lodging — Manufactured Homes — — Office — Regional Malls — — Shopping Centers — Specialty — — Total Preferred Stocks — Short-Term Investments — — Total Investments $ $ $ — $ Liability Valuation Inputs The following is a summary, by category of Level, of inputs used to value the Fund’s derivatives as of July 31, 2010: (000’s omitted) Level 1 Level 2 Level 3 Total Interest rate swap contracts $— $— ## At July 31, 2010, the cost of investments for U.S. federal income tax purposes was $352,381,000. Gross unrealized appreciation of investments was $39,923,000and gross unrealized depreciation of investments was $23,877,000, resulting in net unrealized appreciation of $16,046,000 based on cost for U.S. federal income tax purposes. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. ‡ Managed by an affiliate of Management and could be deemed an affiliate of the Fund. È All or a portion of this security is on loan. ØØ All or a portion of this security is segregated in connection with obligations for interest rate swap contracts and/or obligations for security lending. @@ At July 31, 2010, the Fund had an outstanding interest rate swap contract as follows: Rate Type Swap Counter Party Notional Amount Termination Date Fixed-rate Payments Made by the Fund Variable-rate Payments Received by the Fund Accrued Net Interest Receivable (Payable) Unrealized Appreciation (Depreciation) Total Fair Value Citibank, N.A. July 2, 2012 5.440% .348%(1) (1) 30 day LIBOR (London Interbank Offered Rate) at June 30, 2010. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Real Estate Securities Income Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 27, 2010 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: September 27, 2010
